Citation Nr: 9909561	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-41 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation (compensable) for a low back condition.

2.  Entitlement to the assignment of a higher disability 
evaluation (compensable) for a right shoulder condition 
(major).

3.  Entitlement to the assignment of a higher disability 
evaluation (compensable) for residuals of a fracture of the 
right great toe distal phalanx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1975 to July 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
a low back condition, a right shoulder condition, and 
residuals of a fracture of the right great toe distal 
phalanx; noncompensable evaluations were assigned for all 
three disabilities.

In June 1997 the Board remanded the case in order to afford 
the veteran a VA examination.  The veteran was also asked to 
provide the names of health care providers who had treated 
him for his disabilities.  The veteran did not respond to the 
request.  The additional development being complete, the case 
is now ready for review by the Board.


FINDINGS OF FACT

1.  A low back condition is manifested by complaints of pain 
after lifting or prolonged walking, and is not shown to 
result in objective limitation of motion in the lumbar spine.

2.  The service-connected right shoulder disability is 
manifested by complaints of periodic pain, with no X-ray 
evidence of fracture or deformity, and no clinical evidence 
of limitation of motion or other functional limitation of the 
right shoulder.

3.  No disability of the right great toe has been shown on 
examination.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for a 
low back condition have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1998).

2.  The schedular criteria for a compensable evaluation for a 
right shoulder condition have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5299-5201 (1998).

3.  The schedular criteria for a compensable evaluation for 
residuals of a fracture of the right great toe distal phalanx 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-
5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
are more disabling than currently evaluated.  The veteran is 
appealing the original assignments of disability evaluations 
following an award of service connection, and, as such, the 
claims for the increased evaluations are well grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Low Back

Service medical records indicate that the veteran made 
several complaints of low back pain during service.

At a November 1995 VA examination, the veteran stated that he 
sometimes had back pain after lifting or prolonged walking.  
Range of motion of the back was as follows: forward flexion, 
more than 90 degrees, backward extension to 20 degrees; 
flexion to each side, 40 degrees; rotational movement was 45 
degrees to the right, and 50 degrees to the left.  There was 
no discomfort during range of motion testing.  X-rays 
revealed mild right scoliosis, lower thoracic/upper lumbar 
spine.  The diagnosis was a normal back.

The veteran underwent another VA examination in March 1998.  
He stated that he had little or no problems with his back 
since the November 1995 VA examination.  He indicated that he 
would have 20 to 30 minutes of back pain following vigorous 
exercise.  Range of motion was as follows: forward flexion to 
90 degrees; extension to 20 degrees; and lateral flexion was 
30 degrees to the right and left.  Deep tendon reflexes were 
2+ and brisk bilaterally.  There was no evidence of any 
paraspinous spasm in the lumbosacral spine.  Straight leg 
raising was negative.  X-rays revealed a normal lumbosacral 
spine.  The diagnosis was history of lumbosacral area injury.

The veteran's low back condition is currently rated as 
noncompensable under the provisions of Diagnostic Code 5295, 
lumbosacral strain, which provides that lumbosacral strain 
productive of slight subjective symptoms only is assigned a 0 
percent evaluation.  Lumbosacral strain with characteristic 
pain on motion is assigned a 10 percent evaluation, and 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, is assigned a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Moreover, the 
veteran's low back strain may be rated based on limitation of 
motion of the lumbosacral spine.  Diagnostic Code 5292 
provides a 10 percent evaluation for slight limitation of 
motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board finds that a compensable evaluation is not 
warranted in this case.  The evidence only reveals complaints 
of pain after vigorous exercise.  The November 1995 and March 
1998 VA examinations revealed that the veteran had 
essentially full range of motion of his lumbosacral spine.  
The evidence reveals no indications of limitation of motion 
which may serve to provide a compensable evaluation under 
Diagnostic Code 5292, or indications of objectively 
demonstrable pain on motion which may serve to provide a 
compensable evaluation under Diagnostic Code 5295.  As such, 
an increased evaluation is not warranted and the claim is 
denied.

The Board observes that governing VA regulations, set forth 
at 38 C.F.R. §§ 4.40. and 4.45 (1998) provide for 
consideration of functional impairment when evaluating the 
severity of a musculoskeletal disability.  A higher rating 
may be awarded when "greater limitation of motion due to 
pain on use" insofar as any such functional loss is 
"supported by adequate pathology and evidence by the visible 
behavior of the claimant."  Deluca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, in the present case, the veteran 
has not demonstrated functional loss due to pain or weakness 
that is supported by adequate pathology.  As such, the 
preponderance of the evidence is against the claim for an 
increased rating for a low back condition.

II.  Right Shoulder

Service medical records indicate that the veteran suffered 
from chronic shoulder pain secondary to trauma in 1983.

A November 1995 VA examination indicated a diagnosis of a 
normal right shoulder.  X-rays revealed no evidence of 
fracture, dislocation, or bony destruction.

At a March 1998 VA examination, the veteran indicated that he 
periodically had flare-ups of discomfort in his right 
shoulder.  He indicated that the right shoulder discomfort 
did not interfere with his daily activities.  The right 
shoulder had forward flexion and abduction to 180 degrees.  
There was normal deltoid strength.  There was no evidence of 
any impingement or rotator cuff abnormalities.
X-rays revealed a normal right shoulder.  The diagnosis was 
history of a right shoulder injury.

Diagnostic Code 5201 provides that for limitation of motion 
of the arm, on the major or minor side, at the shoulder 
level, a 20 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

The veteran has complained of periodic pain in the right 
shoulder.  However, the evidence of record does not 
demonstrate that the veteran's right shoulder disability is 
productive of limitation of motion of the arm at the shoulder 
level.  Therefore, the minimum criteria for a 20 percent 
evaluation have not been met, and a compensable evaluation is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In deciding this issue, the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and the Court's decision in 
DeLuca.  Acknowledging the veteran's complains of pain in his 
shoulder, the Board points out that evidence of record does 
not report any additional limitation of motion due to pain or 
flare-ups of pain, nor is there any medical evidence of 
weakness, incoordination, swelling, or other symptoms 
productive of additional limitation of motion so as to 
support a compensable rating under the cited rating criteria.

III.  Right Great Toe

Service medical records show that the veteran fractured the 
lateral aspect of the great distal phalanx of his right great 
toe in 1975.

At a November 1995 VA examination, the veteran's right great 
toe was described as completely asymptomatic.  The veteran 
had full range of motion of the great toe, and there was no 
tenderness to palpation.  The diagnosis was normal foot 
examination and asymptomatic.

The veteran underwent another VA examination in June 1998.  
He stated that he had no pain in his right great toe.  He 
did, however, have some aching in his feet.  He jogged 9 to 
18 miles per week, and stated that the jogging did not bother 
his right great toe.  Physical examination of the right great 
toe revealed no evidence of deformity or tenderness to 
palpation.  The interphalangeal joint of the right great toe 
revealed 0 degrees of extension and 30 degrees of flexion.  
X-rays "suggested" a fracture had been present; no arthritic 
changes were seen.  The diagnosis was fracture, distal 
phalanx, right great toe (by history).  The examiner 
commented that the veteran had no disability with reference 
to the right great toe, in that there was no pain, 
restriction of motion, weakness, or malalignment.

The veteran's noncompensable great right toe disability is 
rated analogous to a foot injury under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Pursuant to Diagnostic Code 5284, a 10 
percent rating is warranted for foot injury of moderate 
overall severity.

The June 1998 VA examiner has stated that the veteran has no 
disability in reference to his right great toe.  The veteran 
has also indicated that he had no pain in his right great 
toe.  There is no evidence of the requisite moderate overall 
right foot disability necessary for the assignment of a 10 
percent rating under Diagnostic Code 5284.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable evaluation for the veteran's 
right great toe disability.  38 C.F.R. § 4.20, Diagnostic 
Codes 5299-5284.


ORDER

1.  Entitlement to a compensable evaluation for a low back 
condition is denied.

2.  Entitlement to a compensable evaluation for a right 
shoulder condition is denied.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right great toe distal phalanx is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

